DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-11-21 has been entered.
 	Applicant’s amendment filed on 11-11-21 has been entered.  Claim 1 has been amended.  Claims 14 and 19 have been canceled.  Claims 1, 3-4, 9-13, 16-18 and 21-22 are pending.  Claims 1, 3-4 and 9 are under consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al., 2019 (US 20190151473 A1, effective filing date, 7-8-16) in view of Neitz et al., 2011 (Geneseq Accession No. AZG67301, computer printout, pages 1-2), Berson et al., 2013 (Geneseq Accession No. BAI65575, computer printout, pages 1-2) and Pawlyk et al., 2014 (US 20140364488 A1).
Claims 1, 3-4 and 9 are directed to a method of treating Leber Congenital Amaurosis (LCA) having one or more loss-of-function of Retinol Dehydrogenase 12 (RDH12) gene in a human subject, the method comprising administering into the subretinal space of at least one eye of the subject an AAV vector comprising a nucleic acid comprising human RDH12 DNA encoding a protein comprising SEQ ID No. 2, and wherein the AAV vector is AAV2/5.  Claims 3-4 specify the RDH12 DNA is under the control of a human rhodopsin kinase 1 (hGRK1) promoter and the hGRK1 promoter comprises SEQ ID No. 3, respectively.  Claim 9 specifies a micro injection cannula is inserted into the subretinal space. 
Regarding claims 1, 3-4 and 9, Bennett teaches a proviral plasmid comprises sequence encoding an AAV capsid, AAV inverted terminal repeat sequence and an expression cassette comprising a codon optimized nucleic acid sequence encoding native or mutated or codon 
Bennett does not specifically teach a RDH12 DNA sequence encoding a protein comprising SEQ ID No. 2 (For claim 1), a hGRK1 promoter sequence comprising SEQ ID No. 3 (For claim 4), or a microinjection cannula inserted into the subretinal space (For claim 9).
Neitz teaches a human retinol dehydrogenase 12 cDNA sequence, Geneseq Accession No. AZG67301, which encodes an amino acid sequence that is 100% identical to the sequence of SEQ ID No. 2.  Nietz also teaches a method for cone cell gene therapy by administering to the eye of a primate a recombinant gene delivery vector comprising a gene encoding a therapeutic protein under the control of a promoter specific for retinal cone cells.
Berson teaches human rhodopsin kinase (hRK) promoter nucleotide sequence, Geneseq Accession No. BAI65575, which is 100% identical to the sequence of SEQ ID No. 3.  Berson also teaches a method for treating a human subject having advanced Lerber’s Congential Amaurosis (LCA) due to loss of function of RPGRIP1 by administering an AAV vector comprising human RPGRIP1 cDNA under the control of a human rhodopsin kinase (hRK) promoter.
Pawlyk teaches subretinal injection of AAV vector into a subject (e.g. [0018]).  Nucleic acid is administered into the subretinal space via a micro injection cannula inserted into the subretinal space, temporal to the optic nerve and just above the major arcade vessels (e.g. [0014]).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a RDH12 DNA sequence encoding a protein comprising SEQ ID No. 2 because Bennett teaches a method of treating or preventing LCA or 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a hGRK1 promoter sequence comprising SEQ ID No. 3 because Bennett teaches a rAAV vector carrying a nucleic acid encoding a functional RDH12 under the control of a promoter to express the product in photoreceptor cells and the promoter can be human G-protein-coupled receptor protein kinase 1 (GRK1) promoter (aka human rhodopsin kinase 1 (hGRK1) promoter), and Berson teaches human rhodopsin kinase (hRK) promoter nucleotide sequence, Geneseq Accession No. BAI65575, which is 100% identical to the sequence of SEQ ID No. 3 and a method for treating a human subject having 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a microinjection cannula inserted into the subretinal space because Bennet teaches the composition comprising AAV vector can be delivered by subretinal injection to the photoreceptor cells or other ocular cells in a subject and Pawlyk teaches subretinal injection of AAV vector into a subject and nucleic acid is administered into the subretinal space via a micro injection cannula inserted into the subretinal space,  Both Bennett and Pawlyk teach subretinal injection of AAV vector to a subject and since Pawlyk teaches using a micro injection cannula to insert nucleic acid into the subretinal space, one of ordinary skill in the art would have been motivated to use a micro injection cannula taught by Pawlyk to insert AAV vector (a nucleic acid) into the subretinal space in order to perform subretinal injection of the AAV vector to a subject for gene therapy with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to treat or prevent LCA or RP caused by 

The 35 U.S.C. 112(a) enablement rejection in the Final rejection mailed on 6-15-21 has been withdrawn, therefore, the arguments regarding the enablement rejection in the remarks filed on 11-11-21 render moot.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SHIN LIN CHEN/Primary Examiner, Art Unit 1632